EXHIBIT 10.30

SECURITY TRANSFER AGREEMENT

(SICHERUNGSÜBEREIGNUNG)

between

inContact Ltd.

as Transferor

and

Siemens Enterprise Communications Inc.

as Collateral Holder



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   1.    DEFINITIONS AND INTERPRETATION      3    2.    TRANSFER
     4    3.    PURPOSE OF THE TRANSFER      4    4.    LIST OF TRANSFERRED
ASSETS      4    5.    RETENTION OF TITLE ARRANGEMENTS      5    6.    USE AND
DISPOSAL OF TRANSFERRED ASSETS      5    7.    INSURANCE OF THE TRANSFERRED
ASSETS      5    8.    REVOCATION OF RIGHTS      5    9.    RIGHT OF REALISATION
     6    10.    RETRANSFER OF TRANSFERRED ASSETS      6    11.    RIGHT OF
INSPECTION      7    12.    BOOKKEEPING AND DATA-PROCESSING      7    13.   
UNDERTAKINGS OF THE TRANSFEROR      7    14.    REPRESENTATIONS AND WARRANTIES
     8    15.    INDEMNITY      8    16.    ASSIGNEES AND TRANSFEREES      9   
17.    DURATION AND INDEPENDENCE      9    18.    COSTS AND EXPENSES      9   
19.    NOTICES AND LANGUAGE      9    20.    PARTIAL INVALIDITY; NO IMPLIED
WAIVER      10    21.    CHOICE OF LAW AND PLANCE OF JURISDICTION      10   

 

2



--------------------------------------------------------------------------------

THIS SECURITY TRANSFER AGREEMENT (this “Agreement”) is made on October 7, 2011

BETWEEN:

 

1. inContact Ltd., a limited liability company organized under the laws of
England and Wales, registered in the companies register of England and Wales
under the Companies Act 2006, having its business address at 10 John Street,
London England WC1N2EB, (the “Transferor”); and

 

2. Siemens Enterprise Communications, Inc., a Delaware corporation, having its
business address at 1881 Campus Commons Drive, Reston, VA 20191, USA (the
“Collateral Holder”).

WHEREAS:

 

(A) The Transferor is directly and/or indirectly a wholly-owned subsidiary of
inContact, Inc., a Delaware corporation with offices located at 7730 South Union
Park Avenue, Suite 500, Salt Lake City, UT 84047, U.S.A (“inContact”). The
Collateral Holder’s parent company, Enterprise Networks Holdings, Inc.,
presently holds a 16.7 % shareholding in inContact.

 

(B) inContact has entered into a loan agreement dated October 7, 2011 (as
amended or modified from time to time, the “Loan Agreement”) with Zions First
National Bank, a national banking association with its principal offices at One
South Main Street, Salt Lake City, Utah 84133, USA (the “Lender”) for a USD 2.5
million amortizing term loan (the “Loan”). The Collateral Holder has guaranteed
payment of the Loan pursuant to a guarantee of even date with the Loan Agreement
(as amended or modified from time to time, the “Guarantee”).

 

(C) As an inducement to the Collateral Holder to give the Guarantee, inContact
is causing the Transferor to enter into this Agreement for the purpose of giving
the Collateral Holder a security interest in the assets of the Transferor
against which the Collateral Holder can recoup any amount it is required to pay
should the Lender make a claim against the Collateral Holder on the Guarantee.

NOW, IT IS HEREBY AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 In this Agreement:

“Business Day” means every day with the exception of Saturdays, Sundays and such
other days on which banks are generally closed for business in Munich, Germany
or in the State of Utah.

“Event of Default” means the Collateral Holder has made payment to the Lender
under the Guarantee and inContact has not fully reimbursed the Collateral Holder
for such payment within five Business Days following the date the Collateral
Holder makes payment under the Guarantee to the Lender.

“Secured Obligations” means any and all obligations (present and future, actual
and contingent, matured or not matured, liquidated or unliquidated, whether
incurred solely or jointly with any other person and whether as principal or
surety, in any currency or currencies, together with all interest accruing
thereon, and all costs, charges and expenses incurred in connection therewith)
which are or become due, owing or payable by inContact to the Collateral Holder
as a result of an Event of Default.

 

3



--------------------------------------------------------------------------------

1.2 A reference to any person in this Agreement includes such person’s
successors, transferees and assignees.

Words importing the singular shall include the plural and vice versa unless the
context requires otherwise.

 

2. TRANSFER

 

2.1 The Transferor hereby transfers to the Collateral Holder title to the assets
(fixtures (bewegliches Anlagevermögen) and chattels (Umlaufvermögen), including
without limitation raw materials, work in progress and finished stock) which are
currently or in the future located at the Transferor’s premises as set out in
Schedule 1 (the “Premises”). For notification purposes, such assets are more
particularly described in the lists delivered pursuant to Clauses 4.1 and 4.2
and include without limitation all those fixtures and chattels described in any
list delivered after the date hereof pursuant to Clause 4.2 (such goods and
objects which are now or hereinafter located at the Premises shall hereinafter
be referred to as the “Transferred Goods”).

 

2.2 To the extent that the Transferor has only part ownership (Miteigentum) of
the Transferred Goods or the Transferor has any inchoate rights
(Anwartschaftsrechte) in respect of the Transferred Goods, the Transferor hereby
transfers to the Collateral Holder such part ownership or inchoate rights in
respect of the Transferred Goods and it is agreed that the transfer of
ownership, part ownership or inchoate rights in respect of the Transferred Goods
takes place on the date hereof or on the date the Transferor acquires ownership,
part ownership or inchoate rights in respect of such Transferred Goods (together
with the Transferred Goods referred to as the “Transferred Assets”).

 

2.3 The Transferor and the Collateral Holder agree that the transfer of title by
the Transferor to the Collateral Holder shall not be affected by the Transferor
relocating any of the Transferred Assets to premises other than its respective
Premises.

 

2.4 In lieu of transfer of possession of the Transferred Assets to the
Collateral Holder the parties agree that the Transferor shall hold the
Transferred Assets in the Transferor’s custody (unentgeltliche Vewahrung) free
of charge for the account of the Collateral Holder as beneficiary of the
Security Interest (defined below). The Transferor hereby further assigns all
present and future claims against third parties obtaining actual possession of
any of the Transferred Assets transferred by the Transferor to the Collateral
Holder, which accepts such assignment.

 

2.5 The Collateral Holder hereby accepts the transfers constituted hereby.

 

3. PURPOSE OF THE TRANSFER

The Transferred Assets shall serve as security for the prompt and complete
satisfaction of any and all Secured Obligations (the “Security Interest”).

 

4. LIST OF TRANSFERRED ASSETS

 

4.1 A list of Transferred Assets setting out (i) the location where the relevant
Transferred Assets are stored, (ii) the nature of the Transferred Assets,
(iii) the number thereof and (iv) the amount for which such assets were
purchased (if applicable) is attached hereto as Schedule 2. Such list shall be
in all material respects a correct and complete list of all Transferred Assets
of the Transferor as of the end of the date hereof.

 

4.2 If reasonably necessary to safeguard the Security Interest, the Transferor
shall provide to the Collateral Holder an updated list of the Transferred
Assets. The updated lists shall set forth details of the Transferred Assets in
accordance with the lists provided pursuant to Clause 4.1.

 

4.3 The lists referred to in Clauses 4.1 and 4.2 are for notification purposes
only and if for any reason whatsoever the Transferred Assets are not, or are
incompletely contained in the lists presented then the transfer of the
Transferred Assets actually located at the Premises shall not be affected
thereby.

 

4



--------------------------------------------------------------------------------

4.4 If the Transferor employs a third party for its bookkeeping and/or
data-processing, upon the occurrence of an Event of Default, the Transferor
hereby authorizes the Collateral Holder to obtain the respective lists directly
from such third party at the Transferor’s expense.

 

5. RETENTION OF TITLE ARRANGEMENTS

The Transferor shall terminate any person’s retention of title arrangements
(Eigentumsvorbehalt) in respect of any Transferred Assets by paying the purchase
price thereof, and shall not allow any third party rights in or to the
Transferred Assets to be created. The Collateral Holder shall be entitled to
extinguish any retention of title arrangements by satisfying the holder thereof,
at the Transferor’s expense.

 

6. USE AND DISPOSAL OF TRANSFERRED ASSETS

 

6.1 The Collateral Holder authorizes the Transferor (a) to use the Transferred
Assets free of charge (unentgeltlich) for the operation of its business (the
“Right of Use”) and (b) to temporarily relocate and otherwise deal with the
Transferred Assets in its own name and for its own account (the
“Authorization”). The Transferor shall in doing so act with the care of an
orderly acting merchant (Sorgfalt eines ordentlichen Kaufmanns). Any permanent
relocation or disposing of the Transferred Assets shall require the prior
written consent of the Collateral Holder.

 

6.2 The Transferor shall keep the Transferred Assets in good working order,
ordinary wear and tear excepted, at its cost and apply at all times the care of
an orderly acting merchant.

 

7. INSURANCE OF THE TRANSFERRED ASSETS

 

7.1 The Transferor undertakes to maintain insurance for the Transferred Assets
in the amount of their full replacement value against the usual risks as well as
any further risks against which the Collateral Holder deems an insurance
necessary.

 

7.2 The insurance premiums shall be paid by the Transferor.

 

7.3 The Transferor hereby assigns to the Collateral Holder any present and
future claims against the respective insurers and shall notify the insurers of
the assignment and transfer of title in the Transferred Assets to the Collateral
Holder. The Collateral Holder hereby accepts such assignments. The Transferor
will furthermore notify the respective insurer that the Collateral Holder does
not assume any obligations under any insurance contract, and that the Transferor
is not entitled to cancel the insurance coverage or proceeds without the consent
of the Collateral Holder.

 

7.4 Upon request of by the Collateral Holder, the Transferor will submit to the
Collateral Holder the insurance policy and proof of payment of the insurance
premium. If the Transferor fails to sufficiently insure the Transferred Assets
or to pay the premium when due, the Collateral Holder may do so at the risk and
at the expense of the Transferor.

 

8. REVOCATION OF RIGHTS

 

8.1 At any time after the occurrence of an Event of Default, (a) the Transferor
shall, at the request of the Collateral Holder, label the Transferred Assets to
show that they have been transferred for security purposes to the Collateral
Holder, and (b) the Collateral Holder shall be entitled to revoke the
Authorization and the Right of Use in section 6.1 above and request and obtain a
transfer of possession of the Transferred Assets to the Collateral Holder or its
designee, including without limitation any affiliate.

 

5



--------------------------------------------------------------------------------

8.2 The Collateral Holder shall be further entitled to revoke the Authorization
and the Right of Use relating to the Transferred Assets in section 6.1 above and
request a transfer of possession of the Transferred Assets to the Collateral
Holder or its designee, including without limitation any affiliate if the
Transferor materially breaches its obligations under this Agreement, in
particular its obligations to keep the Transferred Assets in good working order
(Clause 6.2) and not to dispose of the Transferred Assets without the Collateral
Holder’s consent (Clause 6.1).

 

9. RIGHT OF REALISATION

 

9.1 At any time after the occurrence of an Event of Default, the Collateral
Holder shall be entitled to realize the Transferred Assets. The Collateral
Holder shall give to the Transferor five (5) Business Days’ prior written notice
of its intention to realize the Transferred Assets. Such notice is not necessary
if an application for the institution of insolvency proceedings or similar
proceedings is filed by or against the Transferor.

 

9.2 The Collateral Holder has the right to realize the Transferred Assets by way
of a private sale, a public auction or by way of a declaration vis-à-vis the
Transferor that the Collateral Holder or its designee, including without
limitation any affiliate will permanently retain title to the Transferred Assets
at the then current market price. Furthermore, the Collateral Holder may request
the Transferor to realize the Transferred Assets in accordance with the
Collateral Holder’s instructions.

 

9.3 The Collateral Holder may, in its sole discretion, determine which of the
Transferred Assets shall be used to satisfy the Secured Obligations. The
Collateral Holder will only realize the Transferred Assets to the extent
necessary to satisfy the Secured Obligations.

 

9.4 The Transferor shall promptly provide to the Collateral Holder all documents
of title and other documents relating to the Transferred Assets.

 

9.5 After the complete, unconditional and irrevocable discharge of all Secured
Obligations any remaining proceeds resulting from the realization of the
Transferred Assets shall be promptly transferred to the Transferor at its own
cost and expense.

 

10. RETRANSFER OF TRANSFERRED ASSETS

 

10.1 Upon complete and irrevocable satisfaction of the Secured Obligations, the
Collateral Holder shall at the cost of the Transferor retransfer any remaining
Transferred Assets to the Transferor, who shall accept such retransfer, and
surrender any excess proceeds resulting from any realization thereof. The
Collateral Holder will transfer any Transferred Assets to a third person if and
to the extent so required by law.

 

10.2 If at any time the total value of the Transferred Assets which can be
expected to be realized after an Event of Default has occurred (the “Realizable
Value”) other than temporarily exceeds 110% of the amount of the Secured
Obligations (the “Limit”), the Collateral Holder shall upon the Transferor’s
request retransfer or release such part of the Transferred Assets as the
Collateral Holder may in its reasonable discretion determine so as to reduce the
realizable value of the Transferred Assets to the Limit (Sicherheitenfreigabe).

 

6



--------------------------------------------------------------------------------

10.3 The Transferor and the Collateral Holder agree that the Realizable Value of
the Transferred Assets shall be determined as follows:

 

10.3.1 The Realizable Value shall be determined on the basis of the fair market
value of the Transferred Assets at the time of the Transferor’s request for
release of any Transferred Assets. In the absence of a fair market value, the
Realizable Value shall be determined on the basis of the book value.

 

10.3.2 In case any Transferred Assets are encumbered with any superior rights in
favor of third parties, contrary to the provisions of section 5 above, the value
pursuant to Clause 10.3.1 shall be reduced by the amount of all outstanding
claims secured by such unauthorized rights.

 

10.3.3 From the value determined pursuant to Clause 10.3.2, an appropriate
security discount shall be made taking into account any possible deficit in the
proceeds, in particular due to the age of the Transferred Assets or the fact
that they are being realized by way of a compulsory sale.

 

11. RIGHT OF INSPECTION

 

11.1 The Transferor undertakes to provide the Collateral Holder promptly at its
request with all information and documents which are necessary for perfecting
and/or enforcing the respective security created hereby.

 

11.2 The Transferor authorizes the Collateral Holder to inspect the Transferred
Assets at the Premises during normal business hours and upon reasonable notice,
or to have them inspected by a duly authorized representative.

 

11.3 To the extent that the relevant Transferred Assets are in the possession of
a third party, the Transferor hereby instructs such third party to allow an
inspection by the Collateral Holder of the Transferred Assets at such third
party’s premises.

 

12. BOOKKEEPING AND DATA-PROCESSING

 

12.1 If proof or documents which are necessary to identify the Transferred
Assets have been handed over by the Transferor to a third party (in particular a
bookkeeping firm or a tax consultant) the Transferor hereby assigns to the
Collateral Holder, which accepts such assignment, its right to demand from such
third party the return of the information and documents. The Transferor hereby
instructs the third party to provide to the Collateral Holder upon its demand
such information and documents which the Collateral Holder deems necessary in
its reasonable discretion to perfect and/or enforce the Security Interest.

 

12.2 If details concerning the Transferred Assets or any part thereof have been
stored in an electronic data processing system, then upon the occurrence of an
Event of Default, the Transferor shall grant to the Collateral Holder and its
designees access to the computer and or data processing system, including the
peripheral equipment and all data concerning the Transferred Assets or any part
thereof. Any assistance required shall be provided to the Collateral Holder. If
a third party handles the electronic processing of data, then upon the
occurrence of an Event of Default the Transferor hereby assigns to the
Collateral Holder, which accepts such assignment, all rights against such third
party relating to these services, and instructs such third party to handle the
processing of data for the Collateral Holder upon its demand as it did for the
Transferor.

For the avoidance of doubt, nothing contained in or contemplated by this
Agreement shall require the Transferor to act in violation of the German Data
Protection Act (Bundesdatenschutzgesetz).

 

13. UNDERTAKINGS OF THE TRANSFEROR

 

13.1 During the term of this Agreement, the Transferor undertakes to the
Collateral Holder:

 

  (a) to take all actions or make all declarations the Collateral Holder may
require for perfecting, protecting or enforcing the Security Interest intended
to be created by this Agreement at the Transferor’s cost and expense;

 

7



--------------------------------------------------------------------------------

  (b) not to create or permit to subsist any encumbrance over any of the
Transferred Assets or any interest therein or otherwise sell, transfer or
dispose of any of the Transferred Assets or knowingly do or permit to be done,
anything which might depreciate, jeopardize or otherwise directly or indirectly
prejudice the value of such Transferred Assets or any interest therein;

 

  (c) to obtain, comply with the terms of and do all that is necessary to
maintain in full force and effect all authorizations, approvals, licenses and
consents required in or by law to enable the Transferor lawfully to enter into
and perform its obligations under this Agreement and to ensure the legality,
validity, enforceability or admissibility in evidence of this Agreement;

 

  (d) to notify the Collateral Holder without undue delay (unverzüglich) of any
event or circumstance which might reasonably be expected to have a material
adverse effect on the Security Interests granted hereunder; and

 

  (e) to notify the Collateral Holder without undue delay of any attachment
(Pfändung) and/or any third parties bringing claims in respect of the
Transferred Assets or any part thereof or any other measures which could
jeopardize the Collateral Holder’s rights relating to the Transferred Assets or
materially impair their value. The Transferor shall inform the relevant
attaching creditor immediately about the Collateral Holder’s Security Interest.

 

13.2 In case any of the Transferred Assets are encumbered by a statutory lien
(gesetzliches Pfandrecht), the Transferor shall provide to the Collateral Holder
upon its request proof of due payment of any claim secured by such statutory
lien. If the Transferor fails to provide such proof of payment, the Collateral
Holder shall be entitled to discharge any secured obligations at the
Transferor’s expense.

 

13.3 A consent required from the Collateral Holder under this Clause 13 may be
withheld if the Transferor cannot prove that the contemplated action for which
such consent is required would maintain the full legal and economic quality and
effectiveness of the Security Interest.

 

14. REPRESENTATIONS AND WARRANTIES

The Transferor represents and warrants to the Collateral Holder that:

 

  (a) at the date hereof it is not unable to pay its debts as and when they fall
due (zahlungsunfähig), over-indebted (überschuldet) or subject to imminent
illiquidity (drohende Zahlungsunfähigkeit), all within the meaning of Sections
17 to 19 of the German Insolvency Act (Insolvenzordnung) or subject to any
insolvency proceedings (Insolvenzverfahren); and

 

  (b) other than (i) liens arising under statutory law or (ii) contractual liens
which are customary in the trade of the Transferor, it is and will be the sole
legal and beneficial (wirtschaftlicher) owner, part owner or holder of an
inchoate right in respect of the Transferred Assets and such Transferred Assets
are free from any rights of third parties (including pre-emption rights) and in
each case free from encumbrances and can be freely transferred.

 

15. INDEMNITY

 

15.1 The Collateral Holder shall not be liable for any loss or damage suffered
by the Transferor save in respect of such loss or damage suffered as a result of
the willful misconduct or gross negligence of the Collateral Holder.

 

15.2 The Transferor will indemnify and hold the Collateral Holder harmless
against any losses, actions, claims, expenses, demands and liabilities which it
may incur in connection with any act or omission in the exercising or purported
exercising of the powers contained herein and occasioned by any breach of the
Transferor of any of its obligations or undertakings herein contained other than
to the extent that such losses, actions, claims, expenses, demands and
liabilities are incurred or brought against the Collateral Holder as a result of
the willful misconduct or gross negligence of the Collateral Holder.

 

8



--------------------------------------------------------------------------------

16. ASSIGNEES AND TRANSFEREES

The Collateral Holder shall be entitled to assign or otherwise transfer any and
all of its rights and duties under this Agreement to a third party. The
Transferor shall not be entitled to make any such transfer.

 

17. DURATION AND INDEPENDENCE

 

17.1 This Agreement shall remain in full force and effect until complete
satisfaction of the Secured Obligations. This Agreement shall not cease to exist
if the Secured Obligations have only temporarily been discharged.

 

17.2 This Agreement shall create a continuing security and no change, amendment,
supplement or novation of the Loan Agreement shall affect the validity or the
scope of this Agreement or the obligations which are imposed on the Transferor
hereunder.

 

18. COSTS AND EXPENSES

All reasonable costs, charges, fees and expenses together with any applicable
value added tax arising in connection with this Agreement, if any, or its
preparation, execution, or amendment, including reasonable fees for legal
advisers, shall be borne by the Transferor.

 

19. NOTICES AND LANGUAGE

 

19.1 Any notice or other communication under or in connection with this
Agreement shall be in writing and shall be delivered personally, or sent by
mail, fax transmission or cable to the following addresses:

 

to the Transferor:    inContact Ltd.    Address: 7730 South Union Park Avenue,
Suite 500, Salt Lake City, UT 84047    Fax: 888.888.9115    Attention: Gregory
S. Ayers, CFO

to the Collateral Holder:

   Siemens Enterprise Communications, Inc.    Address: 1881 Campus Commons
Drive, Reston, VA 20191, USA   

Fax: +1 703 262 3080

  

Attention: General Counsel

or to such address as the recipient may have notified in writing. Proof of
posting or dispatch of any notice or communication to the Transferor shall be
deemed (widerlegbare Vermutung) to be proof of receipt in the case of a letter,
on the third business day in the country of receipt after posting and in the
case of a fax transmission or cable on the first business day in the country of
receipt immediately following the date of its dispatch.

 

9



--------------------------------------------------------------------------------

19.2 Any notice or other communication under or in connection with this
Agreement shall be in the English language or, if in any other language,
accompanied by a translation into English. In the event of any conflict between
the English text and the text in any other language, the English text shall
prevail, except that where a German translation of a legal term appears in such
text, the German translation shall prevail.

 

20. PARTIAL INVALIDITY; NO IMPLIED WAIVER

 

20.1 Without prejudice to any other provision hereof, if at any time any one (or
more) provision(s) hereof is or becomes invalid, illegal or unenforceable in any
respect in any jurisdiction or with respect to any party, or if the parties
become aware of any omission (Vertragslücke) hereto of any terms which were
intended to be included in this Agreement, such invalidity, illegality,
unenforceability in such jurisdiction or with respect to such party or parties
or such omission shall not, to the fullest extent permitted by applicable law,
render invalid, illegal or unenforceable such provision or provisions in any
other jurisdiction or with respect to any other party or parties hereto and
shall not affect or impair the validity, legality and enforceability of the
remaining provisions hereof. Such invalid, illegal or unenforceable provision or
such omission shall be deemed to be replaced by the parties with a provision
which comes as close as reasonably possible to the commercial intentions of the
invalid, illegal, unenforceable or omitted provision.

 

20.2 No failure to exercise, nor any delay in exercising, on the part of the
Collateral Holder, any right or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise thereof or the exercise of any other right or
remedy. The rights and remedies provided hereunder are cumulative and not
exclusive of any rights or remedies provided by law.

 

21. CHOICE OF LAW AND PLACE OF JURISDICTION

 

21.1 This Agreement is governed by and shall be construed in accordance with the
laws of the Federal Republic of Germany.

 

21.2 The District Court (Landgericht) in Munich, Federal Republic of Germany,
shall have exclusive jurisdiction of any and all disputes arising in connection
with this Agreement.

 

10



--------------------------------------------------------------------------------

Schedule 1

Site Plan of Premises

marked to show section(s) where Transferred Assets are kept

Addresses of Premises:

Equinix

Lärchenstrasse 110

65933 Frankfurt – Griesheim

Germany

Equinix

Arnulfstrasse 32

80335 Munich

Germany

 

11



--------------------------------------------------------------------------------

Schedule 2

List of Transferred Assets transferred

The list of Transferred Assets shall consist of the totality of assets listed on
one or more Installation Certificates signed by the parties subsequent to the
date hereof that specifically reference this Agreement and set forth (i) the
location where the each Transferred Asset is stored, (ii) a specific description
of each Transferred Asset, (iii) the number thereof and (iv) the amount for
which each such asset was purchased (if applicable).

 

12



--------------------------------------------------------------------------------

EXECUTION PAGE

 

1. inContract Ltd.

as Transferor

 

  By:          

 

2. Siemens Enterprise Communications, Inc.

as Collateral Holder

 

  By:         Stephen Juge     Sr. Vice President and General Counsel

 

13